Evidence that a person, charged with an illegal sale of spirituous liquors, kept a hotel, had a bar, or that he actually kept liquors on his premises, is relevant to the issue. State v. Bonney, 39 N.H. 206; State v. Colby, 55 N.H. 72; State v. Roberts, 55 N.H. 485; Bishop on Stat. Crimes, s. 1048. Of the same character was the evidence of sales of liquor by the respondent's clerk in November, preceding the day of the alleged sale, the precise day named in the indictment being immaterial. Where there is a question whether a particular act was done, the existence of any course of business according to which it naturally would have been done is a relevant fact. Steph. Dig. of the Law of Evid., art. 13; Hall v. Brown, post.
Whether the inquiry put to the respondent's clerk upon cross-examination might be properly received for the purpose of testing the accuracy of the witness, or rejected, as matter of discretion, its admission is not an, error of law. See Steph. Dig., art. 129; 1 Greenl. Ev., s. 446.
Judgment on the verdict.
ALLEN, J., did not sit. *Page 74